SUBORDINATED NOTE PURCHASE AGREEMENT
 
This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
December 21, 2015, and is made by and among First Guaranty Bancshares, Inc., a
Louisiana corporation (“Company”), and the purchaser of the Subordinated Note
identified on the signature pages hereto (the “Purchaser”).
 
RECITALS
 
WHEREAS, Company has requested that the Purchaser purchase from Company $15.0
million in aggregate principal amount of Subordinated Note (as defined herein),
which aggregate amount is intended to qualify as Tier 2 Capital (as defined
herein).
 
WHEREAS, Company has engaged Sandler O’Neill + Partners, L.P., as its exclusive
financial advisor (“Financial Advisor”) for the offering of the Subordinated
Note.
 
WHEREAS, the Purchaser is an accredited investor as such term is contemplated by
Rule 501 of Regulation D (“Regulation D”) promulgated under the Securities Act
of 1933, as amended (the “Securities Act”).
 
WHEREAS, the sale of the Subordinated Note by Company is being made pursuant to
Rule 506(b) of Regulation D.
 
WHEREAS, Purchaser is willing to purchase from Company a Subordinated Note in
the principal amount set forth on Purchaser’s respective signature page hereto
(the “Subordinated Note Amount”) in accordance with the terms, subject to the
conditions and in reliance on, the recitals, representations, warranties,
covenants and agreements set forth herein and in the Subordinated Note.
 
NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:
 
AGREEMENT
 
1. DEFINITIONS.
 
1.1 Defined Terms.  The following capitalized terms generally used in this
Agreement and in the Subordinated Note have the meanings defined or referenced
below.  Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections.
 
“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.
 
“Agreement” has the meaning set forth in the preamble hereto.
 
“Bank” means First Guaranty Bank, a Louisiana chartered commercial bank and
wholly owned subsidiary of Company.
 
 
 

--------------------------------------------------------------------------------

 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Louisiana are permitted or required
by any applicable law or executive order to close.
 
“Closing” has the meaning set forth in Section 2.4.
 
“Closing Date” means December 21, 2015.
 
“Company” has the meaning set forth in the preamble hereto and shall include any
successors to Company.
 
“Company’s Liabilities” means Company’s obligations under the Transaction
Documents.
 
“Company’s SEC Reports” means (i) Company’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2014, as filed with the SEC, (ii) Company’s
Definitive Proxy Statement on Schedule 14A related to its 2015 Annual Meeting of
Shareholders, as filed with the SEC, (iii) any Current Report on Form 8-K, as
filed or furnished by  Company with the SEC since January 1, 2015, or (iv)
Company’s Quarterly Reports on Form 10-Q for the quarterly periods ended on
March 31, 2015, June 30, 2015, and September 30, 2015, as filed with the SEC
pursuant to the requirements of the Exchange Act.
 
“Disbursement” has the meaning set forth in Section 3.1.
 
“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.
 
 “Exchange Act” has the meaning set forth in Section 4.8.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“Financial Advisor” means Sandler O’Neill + Partners, L.P.
 
 “GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.
 
“Governmental Agency(ies)” means, individually or collectively, any federal,
state, county or local governmental department, commission, board, regulatory
authority or agency (including, without limitation, each applicable Regulatory
Agency) with jurisdiction over Company.
 
“Governmental Licenses” has the meaning set forth in Section 4.3.
 
“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.
 
 
2

--------------------------------------------------------------------------------

 
“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including:  the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.
 
“Indebtedness” means and includes:  (i) all items arising from the borrowing of
money that, according to GAAP as in effect from time to time, would be included
in determining total liabilities as shown on the consolidated balance sheet of
Company or any Subsidiary of Company; and (ii) all obligations secured by any
lien in property owned by Company or any Subsidiary whether or not such
obligations shall have been assumed; provided, however, Indebtedness shall not
include deposits or other indebtedness created, incurred or maintained in the
ordinary course of Company’s or Bank’s business (including, without limitation,
federal funds purchased, advances from any Federal Home Loan Bank, secured
deposits of municipalities, letters of credit issued by Company or Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.
 
“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.
 
 “Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial position, results of operations or business of such Person, or
(ii) would materially impair the ability of any Person to perform its respective
obligations under any of the Transaction Documents, or otherwise materially
impede the consummation of the transactions contemplated hereby; provided,
however, that “Material Adverse Effect” shall not be deemed to include the
impact of (1) changes in banking and similar laws, rules or regulations of
general applicability or interpretations thereof by Governmental Agencies, (2)
changes in GAAP or regulatory accounting requirements applicable to financial
institutions and their holding companies generally, (3) changes after the date
of this Agreement in general economic or capital market conditions affecting
financial institutions or their market prices generally and not specifically
related to Company or Purchaser, (4) direct effects of compliance with this
Agreement on the operating performance of Company or Purchaser, including
expenses incurred by Company or Purchaser in consummating the transactions
contemplated by this Agreement, and (5) the effects of any action or omission
taken by Company with the prior written consent of Purchaser, and vice versa, or
as otherwise contemplated by this Agreement and the Subordinated Note.
 
“Maturity Date” means December 21, 2025.
 
“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.
 
 
3

--------------------------------------------------------------------------------

 
 “Property” means any real property owned or leased by Company or any Affiliate
or Subsidiary of Company.
 
“Purchaser” has the meaning set forth in the preamble hereto.
 
“Regulation D” has the meaning set forth in the Recitals.
 
“Regulatory Agencies” means any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to
Company, Bank or any of their Subsidiaries.
 
“SEC” means the Securities and Exchange Commission.
 
 “Securities Act” has the meaning set forth in the Recitals.
 
“Subordinated Note” means the Subordinated Note in the form attached as Exhibit
A hereto, as amended, restated, supplemented or modified from time to time, and
each Subordinated Note delivered in substitution or exchange for such
Subordinated Note.
 
“Subordinated Note Amount” has the meaning set forth in the Recitals.
 
“Subsidiary” means with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.
 
“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 208 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.
 
“Transaction Documents” has the meaning set forth in Section 3.2.1.
 
1.2 Interpretations.  The foregoing definitions are equally applicable to both
the singular and plural forms of the terms defined.  The words “hereof”,
“herein” and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “including” when used in this Agreement without the
phrase “without limitation,” shall mean “including, without limitation.” All
references to time of day herein are references to Eastern Time unless otherwise
specifically provided.  All references to the Agreement and Subordinated Note
shall be deemed to be to such documents as amended, modified or restated from
time to time.  With respect to any reference in this Agreement to any defined
term, (i) if such defined term refers to a Person, then it shall also mean all
heirs, legal representatives and permitted successors and assigns of such
Person, and (ii) if such defined term refers to a document, instrument or
agreement, then it shall also include any replacement, extension or other
modification thereof.
 
1.3 Exhibits Incorporated.  All Exhibits attached are hereby incorporated into
this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
2. SUBORDINATED DEBT.
 
2.1 Certain Terms.  Subject to the terms and conditions herein contained,
Company proposes to issue and sell to the Purchaser a Subordinated Note, in an
amount equal to the aggregate of the Subordinated Note Amount.  The Purchaser
agrees to purchase the Subordinated Note, from Company on the Closing Date in
accordance with the terms of, and subject to the conditions and provisions set
forth in, this Agreement and the Subordinated Note.  The Subordinated Note
Amount shall be disbursed in accordance with Section 3.1. The Subordinated Note
shall bear interest per annum as set forth in the Subordinated Note.  The unpaid
principal balance of the Subordinated Note plus all accrued but unpaid interest
thereon shall be due and payable on the Maturity Date, or such earlier date on
which such amount shall become due and payable on account of (i) acceleration by
the Purchaser in accordance with the terms of the Subordinated Note and this
Agreement or (ii) Company’s delivery of a notice of redemption or repayment in
accordance with the terms of the Subordinated Note.
 
2.2 Subordination.  The Subordinated Note shall be subordinated in accordance
with the subordination provisions set forth therein.
 
2.3 Maturity Date.  On the Maturity Date, all sums due and owing under this
Agreement and the Subordinated Note shall be repaid in full.  Company
acknowledges and agrees that the Purchaser has not made any commitments, either
express or implied, to extend the term of the Subordinated Note past its
Maturity Date, and shall not extend such terms beyond the Maturity Date unless
Company and the Purchaser hereafter specifically otherwise agree in writing.
 
2.4 Unsecured Obligations.  The obligations of Company to the Purchaser under
the Subordinated Note shall be unsecured.
 
2.5 The Closing.  The execution and delivery of the Transaction Documents (the
“Closing”) shall occur at the offices of Company at 10:00 a.m. (local time) on
the Closing Date, or at such other place or time or on such other date as the
parties hereto may agree.
 
2.6 Payments.  Company agrees that matters concerning payments and application
of payments shall be as set forth in this Agreement and in the Subordinated
Note.
 
2.7 Right of Offset.  Purchaser hereby expressly waives any right of offset he
may have against Company.
 
2.8 Use of Proceeds.  Company shall use the net proceeds from the sale of the
Subordinated Note for general corporate purposes or towards the redemption of
the Company’s preferred stock issued to the U.S Treasury as part of the Small
Business Lending Fund.
 
3. DISBURSEMENT.
 
3.1 Disbursement.  On the Closing Date, assuming all of the terms and conditions
set forth in Section 3.2 have been satisfied by Company and Company has executed
and delivered to Purchaser each of the Agreement and the Subordinated Note and
any other related documents in form and substance reasonably satisfactory to
Purchaser, Purchaser shall disburse in immediately available funds the
Subordinated Note Amount set forth on Purchaser’s signature page hereto to
Company in exchange for a Subordinated Note with a principal amount equal to
such Subordinated Note Amount (the “Disbursement”).  The Company will deliver to
the Purchaser one or more certificates representing the Subordinated Note in
definitive form (or provide evidence of the same with the original to be
delivered by the Company by overnight delivery on the next calendar day in
accordance with the delivery instructions of Purchaser), registered in such
names and denominations as Purchaser may request.
 
 
5

--------------------------------------------------------------------------------

 
3.2 Conditions Precedent to Disbursement.
 
3.2.1 Conditions to Purchaser’s Obligation. The obligation of Purchaser to
consummate the purchase of the Subordinated Note at Closing and to effect the
Disbursement is subject to delivery by or at the direction of the Company to
Purchaser each of the following (or written waiver by Purchaser prior to the
Closing of such delivery):
 
3.2.1.1 Transaction Documents.  This Agreement and the Subordinated Note
(collectively, the “Transaction Documents”), each duly authorized and executed
by Company.
 
3.2.1.2 Authority Documents.
 
(a)  
A copy, certified by the Secretary or Assistant Secretary of Company, of the
Articles of Incorporation, of Company;

 
(b)  
A certificate of existence of Company issued by the Secretary of State of the
State of Louisiana;

 
(c)  
A copy, certified by the Secretary or Assistant Secretary, of the Bylaws of
Company;

 
(d)  
A copy, certified by the Secretary or Assistant Secretary of Company, of the
resolutions of the board of directors (and any committee thereof) of Company
authorizing the execution, delivery and performance of the Transaction
Documents; and

 
(e)  
An incumbency certificate of the Secretary or Assistant Secretary of Company
certifying the names of the officer or officers of Company authorized to sign
the Transaction Documents and the other documents provided for in this
Agreement.

 
3.2.1.3 Officer’s Certificate.  A certificate signed on behalf of Company by a
senior executive officer certifying that the representations and warranties of
Company set forth in this Agreement are true and correct in all respects on and
as of the date of this Agreement and on and as of the Closing Date as though
made on and as of the Closing Date, except where the failure to be true and
correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect (and except that (i)
representations and warranties made as of a specified date shall only be
required to be true and correct as of such date and (ii) the representations and
warranties of Company set forth in Sections 4.2.1, 4.2.3 and 4.5 shall be true
and correct in all respects).
 
 
6

--------------------------------------------------------------------------------

 
3.2.1.4 Other Documents.  Such other certificates, affidavits, schedules,
resolutions, notes and/or other documents which are provided for hereunder or as
Purchaser may reasonably request.
 
3.2.1.5 Aggregate Investments.  Prior to, or contemporaneously with the Closing,
Purchaser shall have actually subscribed for the Subordinated Note Amount set
forth on Purchaser’s signature page.
 
3.2.2 Conditions to Company’s Obligation.
 
3.2.2.1 Since the date of this Agreement, there shall not have been any action
taken, or any law, rule or regulation enacted, entered, enforced or deemed
applicable to Company or its Subsidiaries or the transactions contemplated by
this Agreement by any Governmental Agency which imposes any restriction or
condition that Company determines, in its reasonable good faith judgment, is
materially and unreasonably burdensome on Company’s business or would materially
reduce the economic benefits of the transactions contemplated by this Agreement
to Company to such a degree that Company would not have entered into this
Agreement had such condition or restriction been known to it on the date hereof.
 
3.2.2.2 With respect to Purchaser, the obligation of Company to consummate the
sale of the Subordinated Note and to effect the Closing is subject to delivery
by or at the direction of Purchaser to Company each of the following (or written
waiver by Company prior to the Closing of such delivery):
 
(a)  
Transaction Documents.  This Agreement, duly authorized and executed by
Purchaser.

 
(b)  
Certificate.  A certificate signed by Purchaser certifying that the
representations and warranties of Purchaser set forth in this Agreement are true
and correct in all respects on and as of the date of this Agreement and on and
as of the Closing Date as though made on and as of the Closing Date.

 
4. REPRESENTATIONS AND WARRANTIES OF COMPANY.
 
Company hereby represents and warrants to Purchaser as follows:
 
4.1 Organization and Authority.
 
4.1.1 Organization Matters of Company and Its Subsidiaries.
 
4.1.1.1 Company is validly existing and in good standing under the laws of the
State of  Louisiana and has all requisite corporate power and authority to
conduct its business and activities as presently conducted, to own its
properties, and to perform its obligations under the Transaction
Documents.  Company is duly qualified as a foreign corporation to transact
business and is in good standing in each other jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not result in a Material Adverse Effect.  Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended.
 
 
7

--------------------------------------------------------------------------------

 
4.1.1.2 Except as provided on Disclosure Schedule 4.1, each Subsidiary either
has been duly organized and is validly existing as a corporation or limited
liability company, or has been duly chartered and is validly existing as a
Louisiana chartered bank, in each case in good standing under the laws of the
jurisdiction of its incorporation, has corporate power and authority to own,
lease and operate its properties and to conduct its business and is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect.  All of the issued and outstanding shares of capital
stock or other equity interests in each Subsidiary have been duly authorized and
validly issued, are fully paid and non-assessable and are owned by Company,
directly or through Subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim; none of the outstanding shares of
capital stock of, or other equity interests in, any Subsidiary were issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary or any other entity.
 
4.1.1.3 Bank is a Louisiana chartered bank.  The deposit accounts of Bank are
insured by the FDIC up to applicable limits.  Neither Company nor Bank has
received any notice or other information indicating that Bank is not an “insured
depository institution” as defined in 12 U.S.C. Section 1813, nor has any event
occurred which could reasonably be expected to adversely affect the status of
Bank as an FDIC-insured institution.
 
4.1.2 Capital Stock and Related Matters.  All of the outstanding capital stock
of Company has been duly authorized and validly issued and is fully paid and
nonassessable.  There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional shares of
the capital stock of Company or obligating Company to grant, extend or enter
into any such agreement or commitment to any Person other than Company.
 
4.1.3 Subsidiaries.  Each of Company’s Subsidiaries that is a “significant
subsidiary” as defined in Rule 1-02 of Regulation S-X is reflected in its Annual
Report on Form 10-K for the fiscal year ended December 31, 2014.
 
4.2 No Impediment to Transactions.
 
4.2.1 Transaction is Legal and Authorized.  The issuance of the Subordinated
Note, the borrowing of the aggregate of the Subordinated Note Amount, the
execution of the Transaction Documents and compliance by Company with all of the
provisions of the Transaction Documents are within the corporate and other
powers of Company.
 
4.2.2 Agreement.  The Agreement has been duly authorized, executed and
delivered, and, assuming due authorization, execution and delivery by the
Purchaser, is the legal, valid and binding obligation of Company, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.
 
 
8

--------------------------------------------------------------------------------

 
4.2.3 Subordinated Note.  The Subordinated Note has been duly authorized by the
Company and when executed by the Company and issued, delivered to and paid for
by the Purchaser in accordance with the terms of the Agreement, will have been
duly executed, authenticated, issued and delivered and will constitute the
legal, valid and binding obligation of Company, and enforceable in accordance
with its terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.
 
4.2.4 No Defaults or Restrictions.  Neither the execution and delivery of the
Transaction Documents nor compliance with their respective terms and conditions
will (whether with or without the giving of notice or lapse of time or both) (i)
violate, conflict with or result in a breach of, or constitute a default
under:  (1) the Articles of Incorporation or Bylaws of Company; (2) any of the
terms, obligations, covenants, conditions or provisions of any corporate
restriction or of any contract, agreement, indenture, mortgage, deed of trust,
pledge, bank loan or credit agreement, or any other agreement or instrument to
which Company or Bank, as applicable, is now a party or by which it or any of
its properties may be bound or affected; (3) any judgment, order, writ,
injunction, decree or demand of any court, arbitrator, grand jury, or
Governmental Agency; or (4) any statute, rule or regulation applicable to
Company, except, in the case of items (2), (3) or (4), for such violations and
conflicts that would not reasonably be expected to have, singularly or in the
aggregate, a Material Adverse Effect on Company, or (ii) result in the creation
or imposition of any lien, charge or encumbrance of any nature whatsoever upon
any property or asset of Company.  Neither Company nor Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which Company or Bank, as applicable, is a party or by which Company or Bank,
as applicable, or any of its properties may be bound or affected, except, in
each case, only such defaults that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on Company.
 
4.2.5 Governmental Consent.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained by Company that have not
been obtained, and no registrations or declarations are required to be filed by
Company that have not been filed in connection with, or, in contemplation of,
the execution and delivery of, and performance under, the Transaction Documents,
except for applicable requirements, if any, of the Securities Act, the Exchange
Act or state securities laws or “blue sky” laws of the various states and any
applicable federal or state banking laws and regulations.
 
4.3 Possession of Licenses and Permits.  Company and its Subsidiaries possess
such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate Governmental
Agencies necessary to conduct the business now operated by it except where the
failure to possess such Governmental Licenses would not, singularly or in the
aggregate, have a Material Adverse Effect on Company or such applicable
Subsidiary; Company and each Subsidiary of Company is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, have a Material Adverse
Effect on Company or such applicable Subsidiary of Company; all of the
Governmental Licenses are valid and in full force and effect, except where the
invalidity of such Governmental Licenses or the failure of such Governmental
Licenses to be in full force and effect would not have a Material Adverse Effect
on Company or such applicable Subsidiary of Company; and neither Company nor any
Subsidiary of Company has received any notice of proceedings relating to the
revocation or modification of any such Governmental Licenses.
 
 
9

--------------------------------------------------------------------------------

 
4.4 Financial Condition.
 
4.4.1 Company Financial Statements.  The financial statements of Company
included in Company’s SEC Reports (including the related notes, where
applicable) (i) have been prepared from, and are in accordance with, the books
and records of Company; (ii) fairly present in all material respects the results
of operations, cash flows, changes in stockholders’ equity and financial
position of Company and its consolidated Subsidiaries, for the respective fiscal
periods or as of the respective dates therein set forth (subject in the case of
unaudited statements to recurring year-end audit adjustments normal in nature
and amount), as applicable; (iii) complied as to form, as of their respective
dates of filing in all material respects with applicable accounting and banking
requirements as applicable, with respect thereto; and (iv) have been prepared in
accordance with GAAP consistently applied during the periods involved, except,
in each case, as indicated in such statements or in the notes thereto and
Regulation S-X promulgated under the Securities Act.  The books and records of
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting
requirements.  Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of Company contained in Company SEC
Reports for Company’s most recently completed quarterly or annual fiscal period,
as applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.
 
4.4.2 Absence of Default.  Since the date of the latest audited financial
statements included in Company’s SEC Reports, no event has occurred which either
of itself or with the lapse of time or the giving of notice or both, would give
any creditor of Company the right to accelerate the maturity of any material
Indebtedness of Company.  Company is not in default under any other Lease,
agreement or instrument, or any law, rule, regulation, order, writ, injunction,
decree, determination or award, non-compliance with which could reasonably be
expected to result in a Material Adverse Effect on Company.
 
4.4.3 Solvency.  After giving effect to the consummation of the transactions
contemplated by this Agreement, Company has capital sufficient to carry on its
business and transactions and is solvent and able to pay its debts as they
mature.  No transfer of property is being made and no Indebtedness is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Company or any Subsidiary of Company.
 
4.4.4 Ownership of Property.  Except as provided on Disclosure Schedule 4.4,
Company and each of its Subsidiaries has good and marketable title as to all
real property owned by it and good title to all assets and properties owned by
Company and such Subsidiary in the conduct of its businesses, whether such
assets and properties are real or personal, tangible or intangible, including
assets and property reflected in the most recent balance sheet contained in
Company’s SEC Reports or acquired subsequent thereto (except to the extent that
such assets and properties have been disposed of in the ordinary course of
business, since the date of such balance sheet), subject to no encumbrances,
liens, mortgages, security interests or pledges, except (i) those items which
secure liabilities for public or statutory obligations or any discount with,
borrowing from or other obligations to the Federal Home Loan Bank, inter-bank
credit facilities, reverse repurchase agreements or any transaction by Bank
acting in a fiduciary capacity, (ii) statutory liens for amounts not yet
delinquent or which are being contested in good faith and (iii) such as do not,
singly or in the aggregate, materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by Company or any of its Subsidiaries.  Company and each of its
Subsidiaries, as lessee, has the right under valid and existing leases of real
and personal properties that are material to Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it.  Such existing leases and commitments to
lease constitute or will constitute operating leases for both tax and financial
accounting purposes.
 
 
10

--------------------------------------------------------------------------------

 
4.5 No Material Adverse Change.  Since the date of the latest audited financial
statements included in Company’s SEC Reports, there has been no development or
event which has had or could reasonably be expected to have a Material Adverse
Effect on Company or any of its Subsidiaries.
 
4.6 Legal Matters.
 
4.6.1 Compliance with Law.  Company and each of its Subsidiaries (i) has
complied with and (ii) is not under investigation with respect to, and, to the
Company’s knowledge, have not been threatened to be charged with or given any
notice of any material violation of any applicable statutes, rules, regulations,
orders and restrictions of any domestic or foreign government, or any
instrumentality or agency thereof, having jurisdiction over the conduct of its
business or the ownership of its properties, except where any such failure to
comply or violation would not reasonably be expected to have a Material Adverse
Effect on Company or any of its Subsidiaries.
 
4.6.2 Regulatory Enforcement Actions.  Company, Bank and its other Subsidiaries
are in compliance in all material respects with all laws administered by and
regulations of any Governmental Agency applicable to it or to them, the failure
to comply with which would have a Material Adverse Effect.  None of Company,
Bank, Company’s Subsidiaries nor to the Company’s knowledge any of their
officers or directors are now operating under any restrictions, agreements,
memoranda, or commitments (other than restrictions of general application)
imposed by any Governmental Agency, nor are, to Company’s knowledge, (a) any
such restrictions threatened or (b) any agreements, memoranda or commitments
being sought by any Governmental Agency.
 
4.6.3 Pending Litigation.  There are no actions, suits, proceedings or written
agreements pending, or, to Company’s knowledge, threatened or proposed, against
Company, Bank, or any of its other Subsidiaries at law or in equity or before or
by any federal, state, municipal, or other governmental department, commission,
board, or other administrative agency, domestic or foreign, that, either
separately or in the aggregate, would reasonably be expected to have a Material
Adverse Effect on Company or any of its Subsidiaries or affect issuance or
payment of the Subordinated Note; and neither Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any court,
commission, board or agency, domestic or foreign, that either separately or in
the aggregate, will have a Material Adverse Effect on Company or any of its
Subsidiaries.
 
 
11

--------------------------------------------------------------------------------

 
4.6.4 Environmental.  No Property is or, to Company’s knowledge, has been a site
for the use, generation, manufacture, storage, treatment, release, threatened
release, discharge, disposal, transportation or presence of any Hazardous
Materials and neither Company nor any of its Subsidiaries has engaged in such
activities.  There are no claims or actions pending or, to Company’s knowledge,
threatened against Company or any of its Subsidiaries by any Governmental Agency
or by any other Person relating to any Hazardous Materials or pursuant to any
Hazardous Materials Law.
 
4.6.5 Investment Company Act.  Neither Company nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
 
4.7 No Misstatement.  No information, exhibit, report, schedule or document,
when viewed together as a whole, furnished by Company to Purchaser in connection
with the negotiation, execution or performance of this Agreement contains any
untrue statement of a material fact, or omits to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which they were made, not misleading.
 
4.8 Reporting Compliance.  Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and Section
15(d), as applicable, of the Securities Exchange Act of 1934, as amended, and
the rules and the regulations of the SEC thereunder (collectively, the “Exchange
Act”).  Company’s SEC Reports at the time they were filed with the SEC, complied
in all material respects with the requirements of the Exchange Act and did not
include any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
4.9 Internal Control Over Financial Reporting.  Company and its Subsidiaries
maintain systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to, a
system of accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Since the end of Company’s most recent audited fiscal year, (y)
Company has no knowledge of (i) any material weakness in Company’s internal
control over financial reporting (whether or not remediated) or (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Company’s internal controls and (z) there has been no change
in Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, Company’s internal
control over financial reporting.
 
 
12

--------------------------------------------------------------------------------

 
4.10 Disclosure Controls and Procedures.  Company and its Subsidiaries maintain
an effective system of disclosure controls and procedures (as defined in Rule
13a-15 and Rule 15d-15 of the Exchange Act), that (i) are designed to ensure
that information required to be disclosed by Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and that
material information relating to Company and its Subsidiaries is made known to
Company’s principal executive officer and principal financial officer by others
within Company and its Subsidiaries to allow timely decisions regarding
disclosure, and (ii) are effective in all material respects to perform the
functions for which they were established.  As of the date hereof, Company has
no knowledge that would reasonably cause it to believe that the evaluation to be
conducted of the effectiveness of Company’s disclosure controls and procedures
for the most recently ended fiscal quarter period will result in a finding that
such disclosure controls and procedures are ineffective for such quarter
ended.  Based on the evaluation of Company’s and each Subsidiary’s disclosure
controls and procedures described above, Company is not aware of (1) any
significant deficiency in the design or operation of internal controls which
could adversely affect Company’s ability to record, process, summarize and
report financial data or any material weaknesses in internal controls or (2) any
fraud, whether or not material, that involves management or other employees who
have a significant role in Company’s internal controls.  Since the most recent
evaluation of Company’s disclosure controls and procedures described above,
there have been no significant changes in internal controls or in other factors
that could significantly affect internal controls.
 
4.11 No Registration.  No person has the right to require Company or any of its
Subsidiaries to register any securities for sale under the Securities Act by
reason of the issuance and sale of the Subordinated Note to be sold by Company
hereunder.
 
4.12           No Placement Agent or Underwriter. The Company acknowledges that
the Financial Advisor did not act as a placement agent or underwriter in
connection with the transactions contemplated by this Agreement.
 
4.13 Representations and Warranties Generally.  The representations and
warranties of Company set forth in this Agreement are true and correct as of the
date hereof and will be true and correct as of the Closing Date and as otherwise
specifically provided herein.  Any certificate signed by an officer of Company
and delivered to the Purchaser or to counsel for Purchaser shall be deemed to be
a representation and warranty by Company to the Purchaser as to the matters set
forth therein.
 
5. GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.
 
Company hereby further covenants and agrees with Purchaser as follows:
 
5.1 Compliance with Transaction Documents.  Company shall comply with, observe
and timely perform each and every one of the covenants, agreements and
obligations under the Transaction Documents.
 
 
13

--------------------------------------------------------------------------------

 
5.2 Compliance with Laws.
 
5.2.1 Generally.  Company shall comply and cause Bank and each other Subsidiary
to comply in all material respects with all applicable statutes, rules,
regulations, orders and restrictions in respect of the conduct of its business
and the ownership of its properties, except, in each case, where such
noncompliance would not reasonably be expected to have a Material Adverse Effect
on Company.
 
5.2.2 Regulated Activities.  Company shall not itself, nor shall it cause,
permit or allow Bank or any other Subsidiary to (i) engage in any business or
activity not permitted by all applicable laws and regulations, except where such
business or activity would not reasonably be expected to have a Material Adverse
Effect on Company, Bank and/or such Subsidiary or (ii) make any loan or advance
secured by the capital stock of another bank or depository institution, or
acquire the capital stock, assets or obligations of or any interest in another
bank or depository institution, in each case other than in accordance with
applicable laws and regulations and safe and sound banking practices.
 
5.2.3 Taxes.  Company shall and shall cause Bank and any other Subsidiary to
promptly pay and discharge all taxes, assessments and other governmental charges
imposed upon Company, Bank or any other Subsidiary or upon the income, profits,
or property of Company or any Subsidiary and all claims for labor, material or
supplies which, if unpaid, might by law become a lien or charge upon the
property of Company, Bank or any other Subsidiary.  Notwithstanding the
foregoing, none of Company, Bank or any other Subsidiary shall be required to
pay any such tax, assessment, charge or claim, so long as the validity thereof
shall be contested in good faith by appropriate proceedings, and appropriate
reserves therefor shall be maintained on the books of Company, Bank and such
other Subsidiary.
 
5.2.4 Corporate Existence.  Company shall do or cause to be done all things
reasonably necessary to maintain, preserve and renew its corporate existence and
that of Bank and the other Subsidiaries and its and their rights and franchises,
and comply in all material respects with all related laws applicable to Company,
Bank or the other Subsidiaries.
 
5.2.5 Dividends, Payments, and Guarantees During Event of Default.  During the
continuance of an Event of Default (as defined under the Subordinated Note) and
except as required by any federal or state Governmental Agency, Company agrees
not to (a) declare or pay any dividends on, or redeem, purchase, acquire or make
a liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of Company’s debt that ranks equal with or junior to
the Subordinated Note; or (c) make any payments under any guarantee that ranks
equal with or junior to the Subordinated Note, other than (i) any dividends or
distributions in shares of, or options, warrants or rights to subscribe for or
purchase shares of, any class of Company’s common stock; (ii) any declaration of
a dividend in connection with the implementation of a shareholders’ rights plan,
or the issuance of stock under any such plan in the future, or the redemption or
repurchase of any such rights pursuant thereto; (iii) as a result of a
reclassification of Company’s capital stock or the exchange or conversion of one
class or series of Company’s capital stock for another class or series of
Company’s capital stock; (iv) the purchase of fractional interests in shares of
Company’s capital stock pursuant to the conversion or exchange provisions of
such capital stock or the security being converted or exchanged; or (v)
purchases of any class of Company’s common stock related to the issuance of
common stock or rights under any benefit plans for Company’s directors, officers
or employees or any of Company’s dividend reinvestment plans.
 
 
14

--------------------------------------------------------------------------------

 
5.2.6 Tier 2 Capital.  If all or any portion of the Subordinated Note ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Note, Company will immediately
notify the Purchaser, and thereafter Company and the Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital.
 
5.3 Absence of Control.  It is the intent of the parties to this Agreement that
in no event shall Purchaser, by reason of any of the Transaction Documents, be
deemed to control, directly or indirectly, Company.
 
6. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER.
 
Purchaser hereby represents and warrants to Company, and covenants with Company,
as follows:
 
6.1 Legal Power and Authority.  Purchaser has all necessary power and authority
to execute, deliver and perform his obligations under this Agreement and to
consummate the transactions contemplated hereby.
 
6.2 Authorization and Execution.  This Agreement is a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.
 
6.3 No Conflicts.  Neither the execution, delivery or performance of the
Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) any agreement to which he is party, (iii) any law applicable to him or
(iv) any order, writ, judgment, injunction, decree, determination or award
binding upon or affecting him.
 
6.4 Purchase for Investment.  Purchaser is purchasing the Subordinated Note for
his own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the
same.  Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Note in any manner.
 
6.5 Accredited Investor.  Purchaser is and will be on the Closing Date an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D and
as contemplated by subsections (4), (5) and (6) of Rule 501(a) of Regulation D.
 
6.6 Financial and Business Sophistication.  Purchaser has such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment in the Subordinated
Note.  Purchaser has relied solely upon his own knowledge of, and/or the advice
of his own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Note.
 
 
15

--------------------------------------------------------------------------------

 
6.7 Ability to Bear Economic Risk of Investment.  Purchaser recognizes that an
investment in the Subordinated Note involves substantial risk.  He has the
ability to bear the economic risk of the prospective investment in the
Subordinated Note, including the ability to hold the Subordinated Note
indefinitely, and further including the ability to bear a complete loss of all
of his investment in Company.
 
6.8 Information.  Purchaser acknowledges that:  (i) he is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Note were registered under the Securities Act, nor is he being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Note; (ii) he has conducted his own
examination of Company and the terms of the Subordinated Note to the extent he
deems necessary to make his decision to invest in the Subordinated Note; and
(iii) he has availed himself of publicly available financial and other
information concerning Company to the extent he deems necessary to make his
decision to purchase the Subordinated Note.  He has reviewed the information set
forth in Company’s SEC Reports and the exhibits and schedules hereto.
 
6.9 Access to Information.  Purchaser acknowledges that he and his advisors have
been furnished with all materials relating to the business, finances and
operations of Company that have been requested by him or his advisors and have
been given the opportunity to ask questions of, and to receive answers from,
persons acting on behalf of Company concerning terms and conditions of the
transactions contemplated by this Agreement in order to make an informed and
voluntary decision to enter into this Agreement.
 
6.10 Investment Decision.  Purchaser has made his own investment decision based
upon his own judgment, due diligence and advice from such advisors as he has
deemed necessary and not upon any view expressed by any other person or entity,
including the Financial Advisor.  Neither such inquiries nor any other due
diligence investigations conducted by him or his advisors or representatives, if
any, shall modify, amend or affect his right to rely on Company’s
representations and warranties contained herein.  He is not relying upon, and
has not relied upon, any advice, statement, representation or warranty made by
any Person by or on behalf of Company, including, without limitation, the
Financial Advisor, except for the express statements, representations and
warranties of Company made or contained in this Agreement.  Furthermore, he
acknowledges that (i) the Financial Advisor has not performed any due diligence
review on behalf of him and (ii) nothing in this Agreement or any other
materials presented by or on behalf of Company to him in connection with the
purchase of the Subordinated Note constitutes legal, tax or investment advice.
 
6.11 Private Placement; No Registration; Restricted Legends.  Purchaser
understands and acknowledges that the Subordinated Note is being sold by Company
without registration under the Securities Act in reliance on the exemption from
federal and state registration set forth in, respectively, Rule 506(b) of
Regulation D under Section 4(a)(2) of the Securities Act and Section 18 of the
Securities Act, or any state securities laws, and accordingly, may be resold,
pledged or otherwise transferred only if exemptions from the Securities Act and
applicable state securities laws are available to him.  He is not subscribing
for the Subordinated Note as a result of or subsequent to any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar media or broadcast over television or radio, or presented at any seminar
or meeting.  He further acknowledges and agrees that all certificates or other
instruments representing the Subordinated Note will bear the restrictive legend
set forth in the form of Subordinated Note.  He further acknowledges his primary
responsibilities under the Securities Act and, accordingly, will not sell or
otherwise transfer the Subordinated Note or any interest therein without
complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.
 
 
16

--------------------------------------------------------------------------------

 
6.12 Financial Advisor.  Purchaser will purchase the Subordinated Note directly
from Company and not from the Financial Advisor and understands that neither the
Financial Advisor nor any other broker or dealer has any obligation to make a
market in the Subordinated Note.
 
6.13 Tier 2 Capital.  If all or any portion of the Subordinated Note ceases to
be deemed to be Tier 2 Capital, other than due to the limitation imposed on the
capital treatment of subordinated debt during the five (5) years immediately
preceding the Maturity Date of the Subordinated Note, Company will immediately
notify the Purchaser, and thereafter Company and the Purchaser will work
together in good faith to execute and deliver all agreements as reasonably
necessary in order to restructure the applicable portions of the obligations
evidenced by the Subordinated Note to qualify as Tier 2 Capital.
 
6.14 Accuracy of Representations.  Purchaser understands that Company will rely
upon the truth and accuracy of the foregoing representations, acknowledgements
and agreements in connection with the transactions contemplated by this
Agreement, and agrees that if any of the representations or acknowledgements
made by him are no longer accurate as of the Closing Date, or if any of the
agreements made by him are breached on or prior to the Closing Date, he shall
promptly notify the Company.
 
6.15 Representations and Warranties Generally.  The representations and
warranties of Purchaser set forth in this Agreement are true and correct as of
the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein.  Any certificate signed by Purchaser and
delivered to the Company or to counsel for Company shall be deemed to be a
representation and warranty by Purchaser to Company as to the matters set forth
therein.
 
7. TERMINATION.  Purchaser may terminate this Agreement (i) at any time prior to
the Closing Date by written notice signed by the Purchaser to Company if
Purchaser shall decline to purchase the Subordinated Note for any reason
permitted by this Agreement or (ii) on the Closing Date if any condition
described in Section 3.2 is not fulfilled or waived by the Company in writing by
the Purchaser on or prior to the Closing Date.  Any termination pursuant to this
Section shall be without liability on the part of (a) Company to Purchaser or
(b) Purchaser to Company.
 
8. MISCELLANEOUS.
 
8.1 Prohibition on Assignment by Company.  Except as described in Section 8(b)
(Merger or Sale of Assets) of the Subordinated Note, Company may not assign,
transfer or delegate any of its rights under this Agreement or the Subordinated
Note without the prior written consent of Purchaser.  In addition, in accordance
with the terms of the Subordinated Note, any transfer of such Subordinated Note
must be made in accordance with the Assignment Form attached thereto and the
requirements and restrictions thereof.
 
8.2 Time of the Essence.  Time is of the essence of this Agreement.
 
 
17

--------------------------------------------------------------------------------

 
8.3 Waiver or Amendment.  No waiver or amendment of any term, provision,
condition, covenant or agreement herein or in the Subordinated Note shall be
effective except with the consent of the holders of not less than more than
fifty percent (50%) in aggregate principal amount (excluding any Subordinated
Notes held by Company or any of its Affiliates) of the Subordinated Notes at the
time outstanding; provided, however, that without the consent of each holder of
an affected Subordinated Note, no such amendment or waiver may:  (i) reduce the
principal amount of the Subordinated Note; (ii) reduce the rate of or change the
time for payment of interest on any Subordinated Note; (iii) extend the maturity
of any Subordinated Note, (iv) change the currency in which payment of the
obligations of Company under this Agreement and the Subordinated Notes are to be
made; or (v) lower the percentage of aggregate principal amount of outstanding
Subordinated Notes required to approve any amendment of this Agreement or the
Subordinated Notes, (vi) make any changes to Section 6 (Failure to Make
Payments) of the Subordinated Notes that adversely affects the rights of any
holder of a Subordinated Note; or (vii) disproportionately affect any of the
holders of the then outstanding Subordinated Notes.  Notwithstanding the
foregoing, Company may amend or supplement the Subordinated Notes without the
consent of the holders of the Subordinated Notes to cure any ambiguity, defect
or inconsistency or to provide for uncertificated Subordinated Notes in addition
to or in place of certificated Subordinated Notes, or to make any change that
does not adversely affect the rights of any holder of any of the Subordinated
Notes.  No failure to exercise or delay in exercising, by a Purchaser or any
holder of the Subordinated Notes, of any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise thereof, or
the exercise of any other right or remedy provided by law.  The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
right or remedy provided by law or equity.  No notice or demand on Company in
any case shall, in itself, entitle Company to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Purchaser to any other or further action in any circumstances without notice
or demand.  No consent or waiver, expressed or implied, by the Purchaser to or
of any breach or default by Company in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the same or any other obligations
of Company hereunder.  Failure on the part of the Purchaser to complain of any
acts or failure to act or to declare an Event of Default, irrespective of how
long such failure continues, shall not constitute a waiver by the Purchaser of
his rights hereunder or impair any rights, powers or remedies on account of any
breach or default by Company.
 
8.4 Severability.  Any provision of this Agreement which is unenforceable or
invalid or contrary to law, or the inclusion of which would adversely affect the
validity, legality or enforcement of this Agreement, shall be of no effect and,
in such case, all the remaining terms and provisions of this Agreement shall
subsist and be fully effective according to the tenor of this Agreement the same
as though any such invalid portion had never been included
herein.  Notwithstanding any of the foregoing to the contrary, if any provisions
of this Agreement or the application thereof are held invalid or unenforceable
only as to particular persons or situations, the remainder of this Agreement,
and the application of such provision to persons or situations other than those
to which it shall have been held invalid or unenforceable, shall not be affected
thereby, but shall continue valid and enforceable to the fullest extent
permitted by law.
 
8.5 Notices.  Any notice which any party hereto may be required or may desire to
give hereunder shall be deemed to have been given if in writing and if delivered
personally, or if mailed, postage prepaid, by United States registered or
certified mail, return receipt requested, or if delivered by a responsible
overnight commercial courier promising next business day delivery, addressed:
 
 
18

--------------------------------------------------------------------------------

 
if to Company:
First Guaranty Bancshares, Inc.
400 East Thomas Street
Hammond, Louisiana 70401
Attention: Alton B. Lewis, Jr.
President and Chief Executive Officer
with a copy to:
Luse Gorman, PC
5335 Wisconsin Ave., NW Suite 780
Washington, D.C.  20015
Attention: Benjamin M. Azoff, Esq.
if to Purchaser:
To the address indicated on such Purchaser’s signature page.



 
or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above.  Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).
 
8.6 Successors and Assigns.  This Agreement shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns; except that, unless Purchaser consents in writing, no assignment made
by Company in violation of this Agreement shall be effective or confer any
rights on any purported assignee of Company.  The term “successors and assigns”
will not include a purchaser of the Subordinated Note from Purchaser merely
because of such purchase.
 
8.7 No Joint Venture.  Nothing contained herein or in any document executed
pursuant hereto and no action or inaction whatsoever on the part of Purchaser,
shall be deemed to make Purchaser a partner or joint venturer with Company.
 
8.8 Documentation.  All documents and other matters required by any of the
provisions of this Agreement to be submitted or furnished to Purchaser shall be
in form and substance satisfactory to Purchaser.
 
8.9 Entire Agreement.  This Agreement and the Subordinated Note along with the
Exhibits thereto constitute the entire agreement between the parties hereto with
respect to the subject matter hereof and may not be modified or amended in any
manner other than by supplemental written agreement executed by the parties
hereto.  No party, in entering into this Agreement, has relied upon any
representation, warranty, covenant, condition or other term that is not set
forth in this Agreement or in the Subordinated Note.
 
 
19

--------------------------------------------------------------------------------

 
8.10 Choice of Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Louisiana without giving effect to its
laws or principles of conflict of laws.  Nothing herein shall be deemed to limit
any rights, powers or privileges which a Purchaser may have pursuant to any law
of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.
 
8.11 No Third Party Beneficiary.  This Agreement is made for the sole benefit of
Company and the Purchaser, and no other person shall be deemed to have any
privity of contract hereunder nor any right to rely hereon to any extent or for
any purpose whatsoever, nor shall any other person have any right of action of
any kind hereon or be deemed to be a third party beneficiary hereunder.
 
8.12 Legal Tender of United States.  All payments hereunder shall be made in
coin or currency which at the time of payment is legal tender in the United
States of America for public and private debts.
 
8.13 Captions; Counterparts.  Captions contained in this Agreement in no way
define, limit or extend the scope or intent of their respective
provisions.  This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
8.14 Knowledge; Discretion.  All references herein to Company’s knowledge shall
be deemed to mean the knowledge of such party based on the actual knowledge of
such party’s Chief Executive Officer and Chief Financial Officer or such other
persons holding equivalent offices.  Unless specified to the contrary herein,
all references herein to an exercise of discretion or judgment by Purchaser, to
the making of a determination or designation by Purchaser, to the application of
Purchaser’s discretion or opinion, to the granting or withholding
of  Purchaser’s consent or approval, to the consideration of whether a matter or
thing is satisfactory or acceptable to Purchaser, or otherwise involving the
decision making of Purchaser, shall be deemed to mean that Purchaser shall
decide using the reasonable discretion or judgment of a prudent lender.
 
8.15 Waiver Of Right To Jury Trial.  TO THE EXTENT PERMITTED UNDER APPLICABLE
LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT
THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING IN ANY WAY IN
CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER STATEMENTS OR
ACTIONS OF COMPANY OR PURCHASER.  THE PARTIES ACKNOWLEDGE THAT THEY HAVE BEEN
REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL.  THE PARTIES FURTHER
ACKNOWLEDGE THAT (i) THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS
OF THIS WAIVER, (ii) THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES AND THEIR
COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND (iii)
THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION DOCUMENTS AS IF
FULLY INCORPORATED THEREIN.
 
 
20

--------------------------------------------------------------------------------

 
8.16 Expenses.  Each of the parties will bear and pay all other costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated pursuant to this Agreement, except the Company will reimburse the
Purchaser for up to $165,000 for Purchaser’s specific fees incurred in
connection with the transaction.
 
8.17 Survival.  Each of the representations and warranties set forth in this
Agreement shall survive the consummation of the transactions contemplated hereby
for a period of one year after the date hereof.  Except as otherwise provided
herein, all covenants and agreements contained herein shall survive until, by
their respective terms, they are no longer operative.
 


 
[Signature Pages Follow]
 


 


 

 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Company has caused this Subordinated Note Purchase Agreement
to be executed by its duly authorized representative as of the date first above
written.
 

 
COMPANY:
FIRST GUARANTY BANCSHARES, INC.
 
By:          /s/ Alton B. Lewis, Jr.         
Name: Alton B. Lewis, Jr.
Title:President and Chief Executive Officer
 

--------------------------------------------------------------------------------

 
 



 

 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed as of the date first above written.
 

 
 
 
PURCHASER:
Edgar Ray Smith, III
 
By: /s/Edgar Ray Smith, III          
Name:Edgar Ray Smith, III
 
 

--------------------------------------------------------------------------------

 
Address of Purchaser:
P.O. Box 530
Roseland, Louisiana 70456
 
 
 

--------------------------------------------------------------------------------

 
Principal Amount of Purchased Subordinated Note:
 
$15.0 million
 
 
 

--------------------------------------------------------------------------------



 

 
23

--------------------------------------------------------------------------------

 

 